UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7873


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORWOOD WALLACE BARBER, JR., a/k/a Pee Wee Barber,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.       Samuel G. Wilson,
District Judge. (5:05-cr-00015-SGW-1; 5:12-cv-80501-SGW-RSB)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Norwood Wallace Barber, Jr., Appellant Pro Se.   Grayson A.
Hoffman,   Assistant   United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Norwood      Wallace     Barber,        Jr.,   seeks       to   appeal      the

district court’s order dismissing his motion filed pursuant to

Fed.    R.    Civ.    P.    60(b)    or,     alternatively,        28     U.S.C.A.    § 2255

(West Supp. 2012) as an unauthorized successive § 2255 motion. *

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of          appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue       absent     “a    substantial        showing       of    the     denial    of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating          that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller–El      v.   Cockrell,     537       U.S.   322,   336–38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484–85.

       *
       To the extent Barber alleged a defect in the collateral
review process, and his motion constituted a true Rule 60(b)
motion, Gonzalez v. Crosby, 545 U.S. 524, 535-36 & n.7 (2005);
United States v. Winestock, 340 F.3d 200, 206-08 (4th Cir.
2003), we conclude the district court properly denied relief.


                                                2
            We have independently reviewed the record and conclude

that Barber has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally,        we    construe    Barber’s     notice     of    appeal

and   informal    brief     as    an    application    to     file    a    second   or

successive § 2255 motion.             Winestock, 340 F.3d at 208.           In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either:

        (1) newly discovered evidence that . . . would be
        sufficient to establish by clear and convincing
        evidence that no reasonable factfinder would have
        found the movant guilty of the offense; or

        (2) a new rule of constitutional law, made retroactive
        to cases on collateral review by the Supreme Court,
        that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2012).                Barber’s claims do not

satisfy     either     of   these       criteria.           Therefore,      we    deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented    in    the   materials

before    this   court    and    argument     would   not     aid    the   decisional

process.

                                                                            DISMISSED




                                          3